DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities: “pieceat” in line 4 should read “piece at”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 10, 12-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0301365 A1 to Hanada et al. (Hanada).
In reference to claim 1, Hanada discloses an exhaust gas treatment system for the treatment of exhaust gases of an internal combustion engine of a motor vehicle, comprising: an exhaust gas catalytic converter (30 32, 34; Fig. 1) for conversion of noxious combustion 
In reference to claim 2, Hanada discloses the exhaust gas treatment system of claim 1, wherein the heating line opens to a greater extent in a tangential manner than a radial manner into the pipe piece (see Fig. 3).
In reference to claim 3, Hanada discloses the exhaust gas treatment system of claim 2, wherein the heating line opens into the pipe piece so that a component of the vortex is in the flow direction of the exhaust gas (the direction at numeral 28, Fig. 1 before it enters the turbocharger; additionally, Fig. 5 shows a heating line, 110 that is parallel to the exhaust pipe).
In reference to claim 4, Hanada discloses the exhaust gas treatment system of claim 3, wherein the heating line runs helically around the pipe piece (see Fig. 3).
In reference to claim 8, Hanada discloses the exhaust gas treatment system of claim 1, further comprising a burner for burning fuel that is provided for the internal combustion engine with air, the heating line being connected to the burner for the discharge of the heating gas produced in the burner (par. 0041; the fuel from 64 can be burned by means of the glow plug 66).
In reference to claim 10, Hanada discloses the exhaust gas treatment system of claim 1, wherein the heating line opens via a pipe wall of the pipe piece from outside into the pipe piece (see Figs. 2, 3).
In reference to claim(s) 12-14 and 16, under the principles of inherency, the prior art apparatus of Hanada would necessarily perform the method(s) claimed in its normal and usual operation and thereby meets the limitations of the claim(s).
Claim(s) 1-7, 9-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US US 2016/0265409 A1 to Puschel et al. (Puschel).
In reference to claim 1, Puschel discloses an exhaust gas treatment system for the treatment of exhaust gases of an internal combustion engine of a motor vehicle, comprising: an exhaust gas catalytic converter (par. 0064) for conversion of noxious combustion substances, a pipe piece (“inlet” or “outlet”; Fig. 1) connected to an input side of the exhaust gas catalytic converter for feeding in exhaust gases of the internal combustion engine, and a heating line (2) that opens into the pipe piece for feeding a heating gas into the pipe piece for heating the exhaust gas catalytic converter to a light-off temperature (interpreted as intended use), wherein the heating line is aligned and configured for feeding the heating gas into the pipe piece as a vortex flow that rotates about a longitudinal axis of the pipe piece (par. 0069).
In reference to claim 2, Puschel discloses the exhaust gas treatment system of claim 1, wherein the heating line opens to a greater extent in a tangential manner than a radial manner into the pipe piece (the heating line is parallel, and thus tangent to the pipe).
In reference to claim 3, Puschel discloses the exhaust gas treatment system of claim 2, wherein the heating line opens into the pipe piece so that a component of the vortex is in the flow direction of the exhaust gas (see Fig. 1).
In reference to claim 4, Puschel discloses the exhaust gas treatment system of claim 3, wherein the heating line runs helically around the pipe piece (see Figs. 2-4).
In reference to claim 5, Puschel discloses the exhaust gas treatment system of claim 4, wherein a flow cross section of the heating line tapers in the flow direction (see Figs. 2-4).
In reference to claim 6, Puschel discloses the exhaust gas treatment system of claim 5, wherein the heating line opens via a pipe wall of the pipe piece from outside into the pipe piece (see Fig. 1).

In reference to claims 9-11, the limitations recited are identical to what is recited in claims 5-7 and thus are also anticipated by Puschel.
In reference to claim(s) 12-14 and 16, under the principles of inherency, the prior art apparatus of Puschel would necessarily perform the method(s) claimed in its normal and usual operation and thereby meets the limitations of the claim(s).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KR 10-2012-0096734A US 2008/0163612A1, US 5,570,576A, US 4,615,173A and JP S59-158311A each disclose a system and method that appear to anticipate at least claims 1 and 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746 

25 February 2021